Title: From John Quincy Adams to George Washington Adams, 21 March 1813
From: Adams, John Quincy
To: Adams, George Washington



Letter 8.
My Dear Son.
St: Petersburg 21 March 1813.

I have promised you in my former letters to state the particulars in which I deemed the Christian dispensation to be an improvement or perfection of the Law delivered from Sinai considered as including a system of morality—But before I come to this point, it is proper to remark upon the moral character of the Books of the Old Testament, subsequent to those of Moses. Some of these are Historical—Some Prophetical—Some Poetical, and two may be considered as peculiarly of the Moral Class; one of them being an affecting Dissertation upon the Vanity of human life, and the other a collection of Moral Sentences under the name of Proverbs.
I have already observed that the great, immovable and eternal foundation of the superiority of Scriptural Morals, to all other morality, was the idea of God, disclosed in them, and only in them—The Unity of God, His Omnipotence, His Righteousness, His Mercy, and the Infinity of all his Attributes, are marked in every line of the Old Testament in characters which nothing less than blindness can fail to discern, and nothing less than fraud can misrepresent—This Conception of God, served as a basis for the Piety of his Worshippers, which was of course incomparably more rational and more profound, than it was possible that Piety could be, which adored “Devils for Deities,” or even than that Piety of Philosophers like Socrates, and Plato and Cicero, who with purer, and more exalted ideas of the Divine Natures than the Rabble and the Poets, still considered the existence of any God at-all as a question upon which they could form no decided opinion—You have seen that even Cicero believed that the only solid foundation of all human Virtue was Piety; and it was impossible that a Piety so far transcending that of all other Nations, should not contain in its consequences, a system of moral Virtue, equally transcendent.
The first of the Ten Commandants was that the Jewish People, should never admit the idea of any other God—the object of the second, third and fourth Commandments was merely to impress with greater force the obligation of the first, and to obviate the tendencies and temptations which might arise to its being neglected or disregarded—throughout the whole law the same injunction is continually renewed—All the rites and Ceremonies were adapted to root it deeper into the heart and Soul of the chosen People—That the Lord Jehovah was to be forever the sole and exclusive object of Love, Reverence and Adoration, unbounded as His own Nature was the principle that pervaded every letter of the Law, and the whole Bible is but a commentary upon it, and corollary from it.
The law was given not merely in the form of Commandment from God, but in that of a Covenant, or compact, between the Supreme Creator and the Jewish People—It was sanctioned by the blessing and the Curse, pronounced upon Mount Gerizim and Mount Ebal, in the presence of the whole People, Men, Women, Children and Strangers, and by the solemn acceptance of the whole People, responding Amen, to every one of the Curses denounced for violation, on their part of the Covenant.
From that day untill the Birth of Christ, (a period of about 1500 years) the Historical Books of the Old Testament, are no-more than a simple record of the fulfillment of the Covenant, in all its blessings and all its Curses, exactly adapted to the fulfillment or the transgression of its duties by the People.—The Nation was governed first by Joshua under the express appointment of God—then by a succession of Judges, and afterwards by a double line of kings, untill conquered and carried into captivity by the kings of Assyria and of Babylon—Seventy years afterwards restored again to their Country, their Temple and their Laws, and again conquered by the Romans, and ruled by their tributary kings, and by Proconsuls—Through all these vicissitudes and Varieties of Fortune, they never complied with the duties to which they had bound themselves by the Covenant, without being loaded with the blessings promised on Mount Gerezim; and never departed from them without being afflicted with the some of the Curses denounced upon Mount Ebal—The Prophetical Books are themselves Historical; for Prophecy is in the strictest sense no more than History related before the Event. But the Jewish Prophets of whom there was a succession almost constant, from the time of Joshua to that of Christ, were Messengers specially commissioned by God to warn the People of their duty and to foretell the punishments which awaited their Transgressions; and finally to keep alive by unintermitted prediction the expectation of the Messiah, the seed of Abraham, in whom all the families of the Earth should be blessed.
With this conception of the Divine Nature, so infinitely surpassing that of any other Nation, with this system of moral virtue, so indissolubly blended, as by the eternal Constitution of things it must be blended with Piety; with this uninterrupted series of Signs & Wonders, Prophets and Seers, miraculous interpositions of the omnipotent Creator, to preserve and vindicate the Truth, it is lamentable; but to those who know the Nature of Man it is not surprizing to find that the Jewish History is little else than a Narrative of the idolatries and Corruptions of the Israelites and of their Monarchs—That the very People who had heard the voice of God from Mount Sinai, should within forty days compel Aaron to make a golden calf, and worship that as “the Gods who had brought them out of Egypt”—that the very Solomon, the wisest of mankind, to whom God had twice revealed himself in visions, the sublime dedicator of the Temple, the witness in presence of the whole People of the fire from Heaven, which consumed the offerings upon the altar, and of the glory of the Lord that filled the house; that he in his old age, “beguiled by fair idolatresses” should have fallen from the worship of the ever blessed Jehovah, to that of Ashtoroth, and Mikom, and Chemosh, and Molech; the “Abominations” of all the petty tribes in the neighbourhood of Judea; that Baal, and Dagon, and Miplezeth, and Rimmon, and Nisroch, and the Sun, Moon, Planets and the all the Host of Heaven—That the Mountains and the Plains—Every high-place and every grove should have swarmed with idols to corrupt the hearts and debase the Souls of a People favoured of Heaven so highly, the elect of almighty God, may be among the mysteries of divine Providence, which it is not given to mortality to explain, but is unaccountable only to those who presume to demand why it has pleased the Supreme Arbiter of Events to create such a being as Man?
Observe however that amidst all the varieties of destiny, which that Nation underwent, amidst the atrocious Crimes, with which they so often polluted themselves, through all their Servitudes, their Dismemberments, their Captivities, and their transmigrations, the divine light which had been imparted exclusively to them was never extinguished. The Law delivered from Sinai was preserved in all its purity—The Histories, which attested its violations and its accomplishments were recorded and never lost—The Writings of the Prophets of David and of Solomon, all inspired with the same idea of the Godhead, and the same intertwinement of religion and Morality, and the same anticipation of the divine Emmanuel, the God with us, survived all the changes of Government and of Constitution which befell the People—the Pillar of Cloud by Day and the Pillar of fire by Night—the Law and the Prophets, eternal in their Nature, followed went before them, unsullied and unimpaired, through all the Ruins, of Rebellion and Revolution, of Conquest and Dispersion, of War—Pestilence and Famine—The Assyrian, Babylonian and Egyptian Empires, Tyre and Sidon, Thenicia, Carthage and  all the other Nations of Antiquity, rose and fell in their Religious Institutions, at the same time as in their Laws and their Governments—It was the practice of the Romans, when they besieged a City to invite its Gods to come over to them—They considered the Gods as Summer Friends ready to desert their votaries in the hour of their Calamity, or as Traitors ready to sell them for a bribe. They had no higher opinion of their own Gods, than of the Stranger Deities, whom as Gibbon said they were always ready to admit to the freedom of the City—All the Gods of the Heathens have perished with their Makers, for where upon the face of the globe, could now be found the human being who believes in any one of them?—So much more deep and strong was the hold which the God of Abraham of Isaac and of Jacob took of upon the Imagination and Reason of Mankind, that I might almost invert the question, and ask where is to be found the human being believing the existence of any God, at all, and not believing in him?
The Moral Character of the Old Testament then is that Piety to God is the foundation of all Virtue, and that Virtue is inseparable from it—But that Piety without the practice of Virtue is itself a crime, and an aggravation of all iniquity—All the Virtues which were recognized by the Heathens are inculcated not only with more authority but with more energy of argument and more eloquent persuasion in the Bible than in all the writings of the antient Moralists—In one of the apocryphal Books—(Wisdom of Solomon VIII.7.) the Cardinal Virtues are expressly named—“And if a man love righteousness, her labours are virtues: for she teacheth Temperance, and Prudence, Justice and Fortitude; which are such things as men can have nothing more profitable in their life”—The Book of Job, whether to be considered as a History or an Allegorical Parable, was written to teach the lessons of Patience under Affliction, of Resignation under divine Chastisement, of undoubting Confidence in the Justice and Goodness of God, under every possible Calamity, and of inflexible adherence to integrity under every temptation or provocation to depart from it—The morality of the Apocryphal Books is generally the same as that of the inspired Writers, excepting that in some of them there is more stress laid upon the minor objects of the Law, and the merely formal ordinances of police, and less continual recurrence to the weightier matters—The Book of Eccliasticus however contains more Wisdom and more useful Instruction than all the sayings of the seven Grecian Sages put together—
It was upon this foundation, that the more perfect system of Christian Morality was to be raised. But I must defer the Consideration of this to my next Letter. In the meantime, as I have urged that the Scriptural idea of God is the foundation of all perfect Virtue, and that it is totally different from the idea of God, conceived by any other Antient Nation, I would recommend it to you in perusing hereafter the Scriptures, to meditate often upon the expressions by which they mark the character of the Deity, and to reflect upon the duties to him and to your fellow mortals, which follow by inevitable induction from them—That you may have an exact idea of the Opinions of the Antient heathen Philosophers concerning God, or rather the Gods, study Cicero’s Dialogues Da Natura Deorum, and read the Abbé Olivet’s Remarks on the Theology of the Grecian Philosophers, annexed to his Translation of that Work.
I am your affectionate father.
A.